In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1888 
DANIEL MARTINEZ, 
                                                  Plaintiff‐Appellant, 
                                  v. 

CITY OF CHICAGO, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 1:14‐cv‐00369 — Robert M. Dow, Jr., Judge. 
                     ____________________ 

      ARGUED JUNE 1, 2018 — DECIDED AUGUST 17, 2018 
                 ____________________ 

    Before RIPPLE, KANNE, and BRENNAN, Circuit Judges. 
    RIPPLE, Circuit Judge. In 2012, Chicago Police Department 
officers  arrested  Daniel  Martinez  during  a  search  of  his 
home.  They  charged  him  with  resisting  arrest  and  obstruc‐
tion  of  justice,  but  a  jury  acquitted  him.  He  subsequently 
brought this action under 42 U.S.C. § 1983, alleging that the 
officers  had  violated  the  First  and  Fourth  Amendments  of 
the Constitution of the United States, as made applicable to 
the states by the Fourteenth Amendment, when they entered 
2                                                               No. 17‐1888 

and searched his home and seized him. He also alleged that 
the officers had committed the state tort of malicious prose‐
cution. The jury found for the defendants on all claims. Mr. 
Martinez unsuccessfully sought judgment as a matter of law 
and  a new trial. The district court entered judgment for the 
defendants, and Mr. Martinez now appeals. Because we be‐
lieve  that  there  was  sufficient  evidence  to  support  the  jury 
verdict and because Mr. Martinez failed to carry his burden 
of  demonstrating  the  need  for  a  new  trial,  we  affirm  the 
judgment of the district court.  
      
                                                    I 
                                      BACKGROUND 
                                                    A. 
    On January 17, 2012, two police officers, Reynaldo Nunez 
and  Joaquin  Salazar,  observed  a  white  Ford  Taurus,  driven 
by Alberto Martinez (“Alberto”),1 run a stop sign. The offic‐
ers attempted to make a traffic stop, but Alberto abandoned 
his vehicle and fled on foot through an alley for two blocks. 
On  the  way,  he  discarded  a  .357  revolver.  Officer  Nunez 
pursued him on foot and radioed for backup, noting that the 
suspect was headed to “Talman and 55th.”2 He observed Al‐
berto enter a building, and he radioed the address—“2622 in 
the  building”3—before  following  him  inside.  Officer  Nunez 
                                                 
1  Because  several  individuals  in  this  case  have  the  same  surname,  we 

will employ their first names to facilitate identification. 
2 R.259‐5 at 56.  

3 Id. at 59. 
No. 17‐1888                                                           3 

also  described  Alberto  as  a  Hispanic  male  with  a  ponytail, 
who  was  wearing  a  gray  shirt  and  blue  jeans.  Once  Officer 
Nunez  was  inside  the  home,  he  saw  Vanessa  Martinez 
(“Vanessa”),  Alberto’s  sister,  seated  on  a  couch.  He  asked 
where  the  man  had  run,  and  Vanessa  pointed  toward  the 
back of the residence. Officer Nunez set out in that direction 
but did not find Alberto. Officer Nunez stated over the radio 
that  the  suspect  likely  had  fled  to  the  alley.  He  then  began 
searching the home cautiously, looking for Alberto. 
    The  building  Alberto  entered  at  55th  and  Talman  is,  in 
fact, a duplex. It includes two separate residences: 2622 and 
2624  West  55th.  There  is  a  single  door  on  55th  Street;  it  is 
marked  “2622.”4 The number  2624 also appears on the 55th 
Street  side  but  in  the  corner,  far  from  the  door.  There  is  a 
separate door on Talman, which appears to be marked 2624, 
although  the  photograph  is  not  clear.  Both  residences  were 
occupied  by  members  of  the  Martinez  family.  The  building 
has  one  garage  and  a  single  fence  around  a  common  back‐
yard,  as  well  as  a  single  architectural  style  and  no  obvious 
exterior indications that it contains two separate residences.  
   While  Officer  Nunez  searched  for  Alberto,  Officer  Sala‐
zar  recovered  the  weapon,  secured  the  vehicle,  and  drove 
toward  55th  and  Talman.  When  Officer  Salazar  arrived  at 
the  house,  he  questioned  Vanessa  and  learned  that  the  sus‐
pect  might  be  Alberto.  Vanessa  indicated  that  Alberto  had 
long  hair  and  drove  a  white  Ford  Taurus.  Officer  Salazar 
then transmitted the suspect’s name, Alberto Martinez, over 
the  radio.  Because  the  building  is  across  the  street  from  an 

                                                 
4 See R.289 (photographs).  
4                                                      No. 17‐1888 

elementary school and it was near dismissal time, the school 
was placed on lockdown. 
    Multiple  police  units  responded  to  the  radio  transmis‐
sions. One of the arriving officers, Jeffrey Weber, entered the 
building through what he believed was a side door, but was 
actually  the  door  to  the  separate  residence,  2624  West  55th, 
facing Talman. He observed between ten and fifteen officers 
present.  
     Plaintiff  Daniel  Martinez  (“Mr.  Martinez”)  returned 
home from shopping with a friend, Alex Matias. Matias tes‐
tified that they noticed the police cars and that Mr. Martinez 
left the car to investigate. He entered through the back of the 
building  and  went  toward  his  room.  Mr. Martinez  claimed, 
to the contrary, that he was unaware of police officers at the 
residence. At some point, another officer announced over the 
radio  that  the  suspect  was  returning,  entering  the  home 
through the back door. 
    Mr.  Martinez  entered the  living  room  and  saw  his  niece 
on  the  couch  with  Officer  Weber  standing  next  to  her.  The 
curtains in the room were closed, making it somewhat dark, 
but  the  television  was  on,  and  Officer  Weber  was  wearing 
his  police  uniform,  including  a  coat  with  a  police  emblem. 
Mr.  Martinez  denied  that  he  could  tell  that  Officer  Weber 
was  in  uniform,  but  his  niece  recognized  the  man  as  an  of‐
ficer.  Officer Weber  believed  Mr.  Martinez  matched  the  de‐
scription  of  the  fleeing  suspect,  a  Hispanic  male  with  long 
hair pulled back. Mr. Martinez was, however, wearing a red 
shirt, not the gray shirt described in the radio transmissions. 
Officer Weber testified that he had not heard the shirt color 
over the radio. Mr. Martinez approached Officer Weber. He 
screamed  expletives  at  the  officer,  demanded  that  he 
No. 17‐1888                                                       5 

“[g]et …  out,”  and  yelled  “[w]e  didn’t  call  you.”5  Officer 
Weber asked his name, and Mr. Martinez responded that he 
was Daniel Martinez.  
    Officer  Weber  repeatedly  ordered  Mr.  Martinez  to  the 
ground  or  to  put  his  hands  behind  his  back,  and  Mr.  Mar‐
tinez  refused.  Instead,  at  one  point,  Mr.  Martinez  walked 
toward  the  door  and  appeared  to  be  attempting  to  open  it. 
Officer Weber  tried  to  detain  Mr.  Martinez  so  that  Officer 
Nunez could come and make an identification, but Mr. Mar‐
tinez  pulled  his  arms  away.  Officer  Weber  called  for  assis‐
tance, and Officer Chavez came to the door. Officer Chavez’s 
account confirmed that Mr. Martinez was flailing his arms to 
avoid Officer Weber. His testimony also confirmed that Mr. 
Martinez  appeared  to  match  the  description  of  the  suspect. 
Together,  Officers  Weber  and  Chavez  took  down 
Mr. Martinez and put him in handcuffs. 
    After Mr. Martinez was arrested, he saw Officer Allyson 
Bogdalek  seated  inside  a  police  vehicle.  According  to 
Mr. Martinez’s  deposition  testimony,  he  heard  Officer  Bog‐
dalek say, “That’s not him. That’s Danny.”6 At trial, he add‐
ed  that  he  further  heard  her  say,  “Lock  him  up  anyways.”7 
Matias,  the  friend  who  had  been  shopping  with  Mr.  Mar‐
tinez, claimed that he heard Officer Bogdalek say, “Take him 
anyways. I don’t care.”8 Outside of the house, Officer Nunez 

                                                 
5 R.259‐3 at 242. 

6 R.259‐2 at 121. 

7 Id.  

8 Id. at 76.  
6                                                                   No. 17‐1888 

identified  Mr.  Martinez  as  Danny,  not  Alberto.  Offic‐
ers Chavez and Weber nevertheless decided to arrest Danny 
for  “resisting  and  obstructing.”9  Officer  Chavez  learned, 
once they were at the station, that Mr. Martinez had a pend‐
ing civil rights action against Officers Weber and Bogdalek.10   
    Ultimately,  Officers  Chavez  and  Weber  each  filed  two 
criminal complaints against Mr. Martinez, for resisting arrest 
and obstructing justice. With respect to resisting, both offic‐
ers  cited  his  pulling  away  from  the  officers  when  they  at‐
tempted  to  put  him  in  handcuffs.  With  respect  to  obstruc‐
tion, both officers claimed that Mr. Martinez had attempted 
to block access to a room they wanted to enter to search for a 
fleeing suspect. The arrest report for the incident included a 
check‐box for resisting that was marked “no.” Officer Weber 
testified  at  Mr.  Martinez’s  criminal  trial  on  the  resulting 
charges. In his testimony, he indicated that the language re‐
garding  blocking  a  room  was  in  error,  but  that  Mr.  Mar‐
tinez’s  conduct  hindered  the  investigation  of  the  original 
suspect because the officers were delayed in ascertaining his 
identity and in their continued search. Mr. Martinez was ac‐
quitted on all charges. 
       
       
       
                                                 
9 Id. at 259.  

10 The other action, stemming from a 2008 incident, apparently ended in 

a  settlement  for  the  Martinez  brothers.  The  district  court  in  the  present 
case granted a motion in limine by the defendants to bar any reference to 
the action other than the fact of its existence. 
No. 17‐1888                                                                  7 

                                                    B. 
    Mr. Martinez brought this action against Officers Weber, 
Chavez, and Bogdalek, and their employer, the City of Chi‐
cago, in 2014. The case was tried to a jury, which returned a 
verdict  for  the  defendants  on  all  counts.  Mr.  Martinez 
moved for a judgment as a matter of law and for a new trial 
under Federal Rules of Civil Procedure 50(b) and 59, respec‐
tively.11 The defendants moved for costs.  
    In  a  comprehensive  order,  the  district  court  denied 
Mr. Martinez’s  motions  and  awarded  $9,902.78  in  costs  to 
the defendants. With respect to his Rule 50 motion, the court 
concluded that evidence supported the jury’s verdict on the 
unlawful entry and search claim because Alberto’s flight had 
created  an  exigent  need  to  enter  the  home  and  because  the 
officers reasonably believed that the home was a single resi‐
dence.  On  the  unlawful  seizure  and  false  arrest  claims,  the 
court concluded that, although Mr. Martinez gave a different 
name and was wearing a different color shirt, other objective 
factors gave the officers reason to believe he was the fleeing 
suspect,  including  that  he  came  into  the  house,  was  a  His‐
panic  male  with  long  hair  pulled  back,  had  the  same  last 
name as the suspect and was found close to the place where 

                                                 
11 Mr. Martinez presented to the jury claims rooted in the constitutionali‐

ty  of  the  search  and  seizure  under  the  Fourth  and  Fourteenth  Amend‐
ments, as well as state law claims for malicious prosecution. In addition, 
he alleged a conspiracy by the officers to violate his constitutional rights 
and a claim for retaliation for his prior civil rights lawsuit, in violation of 
the  First  and  Fourteenth  Amendments.  The  conspiracy  and  retaliation 
claims were not part of his Rule 50 or Rule 59 motions and are not before 
us in this appeal. 
8                                                         No. 17‐1888 

Alberto  had  last  been  seen.  This  evidence  was  sufficient  to 
permit  the  jury  to  conclude  that  the  officers  had  probable 
cause to believe that Mr. Martinez was a fleeing suspect. The 
court  also  determined  that  there  was  sufficient  evidence  to 
arrest Mr. Martinez for resisting and obstructing. Finally, on 
his  claim  for  malicious  prosecution,  the  court  agreed  with 
the defendants that errors in the charges were negligent but 
did not show malice. 
    The  district  court  then  ruled  on  Mr.  Martinez’s  Rule  59 
motion. The court noted that the jury had to sort out “testi‐
mony  that  was  riddled  with  inconsistencies”  and  had 
reached  a  reasonable  conclusion  in  light  of  the  evidence.12 
The court also rejected Mr. Martinez’s claim that the defend‐
ants’  closing  statement,  which  referenced  a  gunman  in  the 
proximity  of  a  school,  was  unfairly  prejudicial.  Specifically, 
the court rejected the challenge as waived because Mr. Mar‐
tinez had not objected to such a reference at trial. The court 
further  rejected  challenges  to  several  jury  instructions  as 
well  as his argument that our cases have  allocated wrongly 
the burden of proof in warrantless Fourth Amendment cas‐
es. Finally, the court rejected a series of challenges to eviden‐
tiary rulings as lacking in merit. 
       
                                                    II 
                                        DISCUSSION 
    In  this  appeal,  Mr.  Martinez  now  asks  us  to  review  the 
district court’s rulings on his post‐trial motions. In his view, 

                                                 
12 R.279 at 25. 
No. 17‐1888                                                           9 

the  record  contains  no  legitimate  justification  for  the  war‐
rantless entry into his home. He also maintains that his sub‐
sequent  detention  and  arrest  were  not  supported  by  proba‐
ble  cause.  Finally,  he  submits  that  we  should  revisit  our 
holding  in  Bogan  v.  City  of  Chicago,  644  F.3d  563  (7th  Cir. 
2011),  and  reallocate  the  burden  of  proof  in  warrantless 
Fourth Amendment cases. 
     Under Rule 50, a court may enter judgment as a matter of 
law when it “finds that a reasonable jury would not have a 
legally  sufficient  evidentiary  basis”  to  support  its  verdict. 
Fed.  R.  Civ.  P.  50(a)(1);  see  also  id.  50(b).  We  review  the 
court’s denial of a Rule 50(b) motion de novo. Venson v. Al‐
tamirano,  749  F.3d  641,  646  (7th  Cir.  2014).  “Our  task  is  to 
consider whether the evidence, viewed in the light most fa‐
vorable to the defendants, is sufficient to support the verdict 
in their favor.” Id. We must “draw all reasonable inferences 
in  favor  of  the  nonmoving  party,  and  [we]  may  not  make 
credibility  determinations  or  weigh  the  evidence.”  Reeves  v. 
Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). “On‐
ly  if  no  rational  jury  could  have  found  for  the  defendants 
will we reverse.” Venson, 749 F.3d at 646.  
    Under Rule 59, a district court may order a new trial “for 
any reason for which a new trial has heretofore been granted 
in  an  action  at  law  in  federal  court.”  Fed.  R.  Civ.  P. 
59(a)(1)(A). We have stated that “[a] new trial is appropriate 
if the jury’s verdict is against the manifest weight of the evi‐
dence  or  if  the  trial  was  in  some  way  unfair  to  the  moving 
party.”  Venson,  749  F.3d  at  656.  “[B]ecause  that  decision  is 
committed to the district court’s discretion, we will not dis‐
turb  it  except  under  exceptional  circumstances  showing  a 
10                                                            No. 17‐1888 

clear  abuse  of  discretion.”  LaFollette  v.  Savage,  63  F.3d  540, 
544 (7th Cir. 1995) (internal quotation marks omitted). 
       
                                                    A. 
    We begin with Mr. Martinez’s claim that the district court 
erroneously  concluded  that  Officer  Weber’s  initial  decision 
to enter and search his home was constitutional.  
    The Supreme Court has long held that “searches and sei‐
zures  inside  a  home  without  a  warrant  are  presumptively 
unreasonable.”  Brigham  City  v.  Stuart,  547  U.S.  398,  403 
(2006)  (quoting  Groh  v.  Ramirez,  540  U.S.  551,  559  (2004)). 
“Nevertheless, because the ultimate touchstone of the Fourth 
Amendment  is  ‘reasonableness,’ the warrant requirement  is 
subject  to  certain  exceptions.”  Id.  One  such  exception  is 
when “the exigencies of the situation make the needs of law 
enforcement so compelling that [a] warrantless search is ob‐
jectively reasonable  under the  Fourth Amendment.” Mincey 
v. Arizona, 437 U.S. 385, 394 (1978) (internal quotation marks 
omitted).13 Among the exigencies recognized as justification 
for  a  warrantless  entry  into  a  residence  is  engaging  in  “hot 
pursuit”  of  a  fleeing  suspect.  United  States  v.  Santana,  427 
U.S.  38,  42–43  (1976).  Other  relevant  exigencies  include 
“when there is a danger posed to others by the occupant of a 
dwelling, as when the occupant is armed and might shoot at 

                                                 
13 See also Bogan v. City of Chicago, 644 F.3d 563, 571 (7th Cir. 2011) (“The 

exigent circumstances doctrine recognizes that there may be situations in 
which  law  enforcement  officials  may  be  presented  with  a  compelling 
need to conduct a search, but have no time to secure a warrant.” (internal 
quotation marks omitted)).  
No. 17‐1888                                                       11 

the police or other persons,” or when “there is a risk that the 
suspect may escape.” Sutterfield v. City of Milwaukee, 751 F.3d 
542, 557 (7th Cir. 2014).  
    Whether  exigent  circumstances  existed  is  a  mixed  ques‐
tion of fact and law that we review de novo. United States v. 
Schmidt,  700  F.3d  934,  937  (7th  Cir.  2012).  In  determining 
whether  an  exigency  permitted  law  enforcement  to  enter 
without  a  warrant,  we  conduct  an  “objective  review”  and 
“ask  whether  a  reasonable  officer  had  a  reasonable  belief 
that there was a compelling need to act and no time to obtain 
a warrant.” Bogan, 644 F.3d at 572 (internal quotation marks 
omitted). We consider “the totality of facts and circumstanc‐
es as they would have appeared to a reasonable person in the 
position of the … officer—seeing what he saw, hearing what he 
heard.”  Id.  at  571–72  (alteration  in  original)  (emphasis  in 
original) (internal quotation marks omitted).     
    The  objective  facts  known  to  Officer  Weber  clearly  sup‐
port  the  existence  of  exigent  circumstances.  Officer  Weber 
testified  that  he  heard  at  least  portions  of  numerous  radio 
transmissions about a suspect, who, upon being pulled over 
for a traffic violation, had run from officers and discarded a 
weapon.  The  officer  heard  a  transmission  that  the  suspect 
had entered the residence on 55th and Talman. When he ar‐
rived  on  the  scene,  a  search  was  in  progress.  Many  officers 
were  present,  securing  the  perimeter  and  searching  the 
premises. He entered the building through an open door on 
Talman  and  saw  other  officers  already  present.  As  it  turns 
out,  the  door  on  Talman  opened  to  one‐half  of  the  duplex, 
and not the half through which Alberto was believed to have 
12                                                                 No. 17‐1888 

run; its status as a separate residence, however, was not ob‐
vious, as Mr. Martinez now concedes.14 A reasonable person 
in  the  position  of  Officer  Weber,  therefore,  would  not  have 
known  that  he  was  entering  a  separate  home.15  The  radio 
transmissions  indicated  a  fluid  situation  where  there  re‐
mained the possibility that the suspect was in the immediate 
area. At no point did any transmission indicate that the sus‐
pect had been apprehended or definitively had left the prop‐
erty. These facts objectively support the exigency created by 
Alberto’s  flight  into  the  home  and  suggest  that  it  had  not 
dissipated. 
    Mr.  Martinez’s  assertions  essentially  amount  to  attacks 
on  the  credibility  of  the  law  enforcement  witnesses.16 
“[C]redibility determinations, the weighing of the evidence, 
and  the  drawing  of  legitimate  inferences  from  the  facts  are 
within  the  province  of  the  jury,”  Bogan,  644  F.3d  at  572  (in‐
ternal  quotation  marks  omitted).  Furthermore,  the  issue  of 
Officer Weber’s credibility on what he encountered when he 
arrived  on  the  scene  and  what  he  knew  about  the  suspect 
and the building, were all questions squarely put before the 
jury by Mr. Martinez’s counsel. 

                                                 
14 Appellant’s Br. 20. 

15  For  the  same  reasons,  Mr.  Martinez’s  claim  that  the  jury  should  not 

have been instructed on mistake is not persuasive. At trial, Mr. Martinez 
himself  repeatedly  drew  the  jury’s  attention  to  the  fact  of  the  separate 
residences,  arguing  in  part  that  it  was  unreasonable  for  the  officers  to 
assume Alberto had ever been in 2624; resolving the legal status of a mis‐
take was relevant to the jury’s understanding of the case.  
16 See, e.g., Appellant’s Br. 19 (asserting that Officer Weber “concocted a 

sham”). 
No. 17‐1888                                                          13 

     
                                  B. 
    The district court imposed the burden of persuasion with 
respect  to  all  elements  of  the  Fourth  Amendment  claim  on 
Mr. Martinez, including that the police were not justified in 
their  entry  by  any  exigency  recognized  at  law.  In  doing  so, 
the district court properly applied the rule of Bogan v. City of 
Chicago, 644 F.3d 563 (7th Cir. 2011). Mr. Martinez acknowl‐
edges that Bogan is the law of this circuit, but urges this court 
to revisit its holding, at least in cases such as this one where 
the plaintiff alleges police misconduct. We decline that invi‐
tation.  We  note,  as  we  did  in  Bogan,  that  the  approach  we 
chose is consistent with our approach to § 1983 claims alleg‐
ing other types of Fourth Amendment claims. See Valance v. 
Wisel,  110  F.3d  1269,  1279  (7th  Cir.  1997)  (holding  that  the 
burden  to  establish  the  lack  of  consent  to  search  fell  on  the 
plaintiff,  once  asserted  by  the  defendant);  McBride  v.  Grice, 
576  F.3d  703,  706  (7th  Cir.  2009)  (per  curiam) (“[A]  plaintiff 
claiming that he was arrested without probable cause carries 
the burden of establishing  the absence of probable cause.”). 
The district court committed no error in following the law of 
this circuit regarding the allocation of burdens of proof. 
     
                                  C. 
    Mr.  Martinez  disputes  whether  Officer  Weber  had  the 
authority first to conduct an investigatory stop and then ar‐
rest  him.  He  contends  that  the  district  court  erroneously 
concluded  that  there  was  probable  cause  to  believe  that  he 
was the fleeing suspect.  
14                                                                 No. 17‐1888 

     As Mr. Martinez’s  brief concedes,  Officer Weber’s initial 
encounter with Mr. Martinez was an investigatory stop, not 
an arrest. Officer Weber merely asked Mr. Martinez’s name 
and  sought  to  keep  him  in  the  home  so  that  other  officers 
could come in and make a definitive identification. As such, 
it  was  not  necessary  that  Officer  Weber’s  initial  seizure  of 
Mr. Martinez be supported by probable cause, but only rea‐
sonable  suspicion.  See  generally  Terry  v.  Ohio,  392  U.S.  1 
(1968); Jewett v. Anders, 521 F.3d 818, 823–24 (7th Cir. 2008).  
    When  reviewing  the  reasonableness  of  a  Terry  stop,  we 
evaluate the totality of the circumstances. Jewett, 521 F.3d at 
824.  Officer  Weber  testified  that  he  knew,  from  the  radio 
transmission, that he was looking for a suspect with the last 
name “Martinez.” He also knew that the suspect was a His‐
panic male with long hair pulled back into a pony tail,17 who 
had  headed  into  the  home  in  which  Officer  Weber  encoun‐
tered Daniel Martinez. Mr. Martinez reacted aggressively to 
Officer Weber’s presence, shouting expletives at him, telling 
him to leave, and screaming that they had not called the po‐
lice. Although the limited physical description of the suspect 
would, without context, be insufficient justification for a stop, 
see Reid v. Georgia, 448 U.S. 438, 441 (1980) (rejecting a justifi‐
cation  that  would  “describe  a  very  large  category  of  pre‐
sumably  innocent”  persons),  the  temporal  and  geographic 
proximity  to  the  last  sighting  of  the  suspect  is  entitled  to 
some  weight  in  the  analysis,  see  D.Z.  v.  Buell,  796  F.3d  749, 

                                                 
17 There is a great deal of dispute in the transcript about whether the de‐

scription  of  long  hair  pulled  back  into  a  pony  tail  sufficiently  matched 
the description of Mr. Martinez, who Officer Weber described as wearing 
his long hair in a messy bun. The jury’s verdict resolves this question. 
No. 17‐1888                                                                          15 

754  (7th  Cir.  2015)  (concluding  that  reasonable  suspicion 
supported  the  stop  when  the  individual  “somewhat 
matched” the description given over the police radio, when 
paired  with  the  “temporal  and  geographic  proximity  of  the 
stop to the reported crime, and the behavior of the suspect”); 
see  also  Pasiewicz  v.  Lake  Cty.  Forest  Pres.  Dist.,  270  F.3d  520, 
524  (7th  Cir.  2001)  (noting  that  the  police  had  probable 
cause, because, although the arrestee “did not match exactly 
the  characteristics  provided  by  the  two  women,  he  bore  a 
fair  resemblance”).18  Considering  all  the  circumstances,  Of‐


                                                 
18  In  United  States  v.  McCauley,  659  F.3d  645,  649–51  (7th  Cir.  2011),  we 

considered  at  some  length  whether  a  limited  description  of  a  suspect 
could  support  the  even  higher  burden  of  probable  cause  applicable  to 
warrantless arrests, rather than Terry stops. There, the suspect was iden‐
tified  only as  between “5‐feet  and 5‐feet‐4‐inches,  with  a  medium build 
of  around  125  pounds,  and  braided,  collar‐length  hair.”  Id.  at  647.  On 
appeal,  the  criminal  defendant  asserted  that  if  such  a  description  sup‐
ported probable cause, it would subject all short black males in the vicin‐
ity to arrest. We disagreed. We distinguished between cases involving a 
limited description and a public area, such as a bar, from those involving 
a more specific or closed location, such as the defendant’s home. We also 
noted that the Supreme Court had found probable cause to arrest a man 
located in a suspect’s home who provided identification showing he was 
not the suspect, but who fit the general description of the suspect. Hill v. 
California,  401  U.S.  797,  803  (1971)  (“Upon  gaining  entry  to  the  apart‐
ment, they were confronted with one who fit the description of Hill re‐
ceived from various sources. That person claimed he was Miller, not Hill. 
But  aliases  and  false  identifications  are  not  uncommon.”);  see  also  id.  at 
802  (“[W]hen  the  police  have  probable  cause  to  arrest  one  party,  and 
when they reasonably mistake a second party for the first party, then the 
arrest  of  the  second  party  is  a  valid  arrest.”  (quoting  People  v.  Hill,  446 
P.2d 521, 523 (Cal. 1968)). 
16                                                     No. 17‐1888 

ficer  Weber’s  brief  investigatory  detention  of  Mr.  Martinez 
does not offend the Fourth Amendment.  
    Mr.  Martinez  objected  to  his  detention  vociferously.  In‐
deed, he shouted profanities. Encountering this lack of coop‐
eration,  and  considering  the  exigency  underway,  Officer 
Weber  repeatedly  ordered  Mr.  Martinez  to  the  ground. 
Mr. Martinez  not  only  failed  to  comply  with  the  order,  at 
one  point,  Mr.  Martinez  walked  toward  the  door  and  ap‐
peared to be attempting to open it. When Officer Weber at‐
tempted  to  physically  restrain  Mr.  Martinez  so  that  Officer 
Nunez could come and make an identification, Mr. Martinez 
pulled his arms away. Officer Chavez’s testimony is further 
evidence  that  Officer  Weber  struggled  with  Mr.  Martinez, 
who was flailing his arms to avoid Officer Weber. The offic‐
ers together took down Mr. Martinez, put him in handcuffs, 
and placed him under arrest for resisting arrest and obstruc‐
tion.  
    Mr. Martinez’s actions provided the officers with proba‐
ble cause to arrest him. Under Illinois law, it is an offense to 
“resist[] or  obstruct[]  the performance by one known  to  the 
person  to  be  a  peace  officer  …  of  any  authorized  act.”  720 
ILCS  5/31‐1(a).  The  statute  prohibits  two  kinds  of  interfer‐
ence  with  police  activities,  and  Mr.  Martinez  was  charged 
with both.  
    The first charge, resistance, has been examined thorough‐
ly in the Illinois cases since People v. Raby, 240 N.E.2d 595 (Ill. 
1968).  The  Illinois  courts  have  held  that  it  does  “not  pro‐
scribe mere argument with a policeman about the validity of 
an  arrest  or  other  police  action,  but  proscribe[s]  only  some 
physical act which imposes an obstacle which may impede, 
hinder, interrupt, prevent[,] or delay the performance of the 
No. 17‐1888                                                                        17 

officer’s  duties,  such  as  going  limp,  forcefully  resisting  ar‐
rest[,] or physically aiding a third party to avoid arrest.” Ab‐
bott v. Sangamon Cty., Ill., 705 F.3d 706, 721 (7th Cir. 2013) (al‐
terations  in  original)  (quoting  Raby,  240  N.E.2d  at  599).  We 
have  stated  that  the  standard  “has  often  proved  difficult  in 
application,” but that “the most straightforward cases … are 
those in which a person physically scuffles with a police of‐
ficer  performing  his  or  her  official  duties  or  attempts  to 
elude  the  police,”  and  “[a]t  the  other  end  of  the  spec‐
trum … are  those  involving  only  verbal  argument.”  Id.  at 
722. 
    We  have  little  difficulty  in  concluding  that  Mr.  Mar‐
tinez’s conduct falls in line with the more straightforward of 
the  Illinois  cases.  During  his  brief  confrontation,  he  refused 
to comply with orders, was verbally aggressive, appeared to 
walk toward the door, and repeatedly pulled away from the 
officers.19 The officers therefore had probable cause to arrest 
him  for  the  offense  of  resisting  on  the  basis  of  his  conduct 
during this brief encounter.  


                                                 
19 Mr. Martinez repeats an argument he made to the district court that he 

was entitled to resist arrest based on People v. Young, 241 N.E.2d 587 (Ill. 
App.  Ct.  1968).  As  the  district  court  pointed  out,  Young  is  a  case  about 
resistance  to  search,  not  seizure,  and  the  Illinois  statutes  are  clear  that 
forceful resistance to arrest is not permitted even when the arrestee “be‐
lieves the arrest is unlawful and the arrest in fact is unlawful.” 720 ILCS 
5/7‐7. 
    Mr. Martinez also argues that any probable cause disappeared when 
Officer  Nunez  told  the  others  he  was  not  the  fleeing  suspect,  but  this 
identification is irrelevant to whether his conduct during the arrest itself 
supported the officers’ decision not to release him. 
18                                                        No. 17‐1888 

    In contrast to the offense of resisting as interpreted by Ra‐
by,  the  other  form  of  official  interference  prohibited  by  720 
ILCS  5/31‐1(a),  obstruction,  does  not  turn  on  the  perfor‐
mance  of  a  physical  act;  instead,  it  is  focused  on  the  conse‐
quence of the interference. As the Illinois Supreme Court re‐
cently explained, “‘resist’ implies some type of physical exer‐
tion in relation to the officer’s actions. It would be superflu‐
ous  for  the  legislature  to  then  limit  ‘obstruct’  to  the  same 
meaning.”  People  v.  Baskerville,  963  N.E.2d  898,  905–06  (Ill. 
2012).  Accordingly,  “[a]lthough  a  person  may  commit  ob‐
struction  of  a  peace  officer  by  means  of  a  physical  act,  this 
type of conduct is neither an essential element of nor the ex‐
clusive  means  of  committing  an  obstruction.  The  legislative 
focus of section 31‐1(a) is on the tendency of the conduct to 
interpose  an  obstacle  that  impedes  or  hinders  the  officer  in 
the performance of his authorized duties.” Id. at 905. Not on‐
ly  did  Mr.  Martinez  disobey  the  officer’s  commands,  People 
v. Smith, 77 N.E.3d 87, 92 (Ill. App. Ct. 2013) (disobedience of 
an  officer’s  command  can  be  included  in  the  definition  of 
obstruction);  People  v.  Gordon,  948  N.E.2d  282,  287–88  (Ill. 
App. Ct. 2011) (failure to leave the scene of a traffic stop after 
being  repeatedly  ordered  to  leave  constituted  obstruction), 
but  dealing  with  Mr.  Martinez  pulled  both  officers  away 
from  the  most  significant  task  at  hand:  locating  the  fleeing 
suspect and securing the area, cf. Gordon, 948 N.E.2d at 287–
88 (affirming conviction where defendant refused police or‐
der  and  yelled  profanities  and  threats  at  officers  while  a 
companion tried to escape). The police therefore had proba‐
ble  cause  to  arrest  Mr.  Martinez  on  the  separate  offense  of 
obstructing. 
       
No. 17‐1888                                                                     19 

                                                    D. 
     Finally, Mr. Martinez argues that the district court should 
have  granted  his  post‐trial  motions  regarding  his  claim  for 
malicious prosecution. However, our conclusion that the of‐
ficers had probable cause to arrest Mr. Martinez on charges 
of both resisting and obstructing resolves this claim as well. 
“To  state  a  claim  for  malicious  prosecution  under  Illinois 
law, a plaintiff must allege that: (1) he was subjected to judi‐
cial proceedings; (2) for which there was no probable cause; 
(3)  the  defendants  instituted  or  continued  the  proceedings 
maliciously;  (4)  the  proceedings  were  terminated  in  the 
plaintiff’s  favor;  and  (5)  there  was  an  injury.”  Sneed  v.  Ry‐
bicki, 146 F.3d 478, 480–81 (7th Cir. 1998) (internal quotation 
marks omitted). The existence of probable cause for each of‐
fense  charged  is  a  complete  defense  to  an  action  for  mali‐
cious prosecution. Howard v. Firmand, 880 N.E.2d 1139, 1142 
(Ill. App. Ct. 2007).20 
       
                                           Conclusion 
    Mr.  Martinez  tried  his  claims  before  the  jury,  which  re‐
solved  the  significant  factual  disputes  between  his  account 
and  that  of  the  officers  against  him.  Mr.  Martinez  has  not 
carried  the  heavy  burden  to  establish  entitlement  to  a  new 
trial or to judgment as a matter of law, and the district court 

                                                 
20 Because we believe that the arrest and the prosecution were supported 

by  probable  cause,  we  need  not  consider  Mr.  Martinez’s  argument  that 
the evidence demonstrated malice by the officers. In any event, the issue 
of  officer  credibility  was  aggressively  pursued  by  Mr.  Martinez  at  trial, 
and the jury found in the officers’ favor.  
20                                                   No. 17‐1888 

therefore  committed  no  error  in  denying  his  post‐trial  mo‐
tions. The judgment of the district court is affirmed.  
                                                     AFFIRMED